Citation Nr: 0603956	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a May 2003 rating decision.  

(The claim of an effective date prior to October 7, 2002 for 
the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD) is addressed in a separate Board 
decision.)  



REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney at 
Law



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952.  The appellant is the veteran's representative.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 attorney fee eligibility 
decision issued by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.  



REMAND

In the appealed decision, the RO notified the appellant that 
he was not the attorney of record for the veteran because, in 
June 2002, the veteran elected to have a veterans service 
organization represent him.  

The RO noted that attorney fees were granted for the period 
from January 20, 1993 to the rating decision of July 11, 
2002, when the RO granted service connection for PTSD and 
assigned a 30 percent evaluation as of January 20, 1993.  

Moreover, the RO notified the appellant that, because the 
effective date of the increase (100 percent for PTSD as of 
October 7, 2002, from a May 2003 rating decision) was after 
July 11, 2002, he was not entitled to any attorney fees.  

The veteran has appealed this matter through the appellant to 
the Board.  

Subsequently, in a VA Form 22a (Appointment of Individual as 
Claimant's Representative) dated on June 19, 2003, the 
veteran again appointed the appellant as his representative.  

Moreover, in the separate decision noted hereinabove, the 
Board has denied an effective date prior to October 7, 2002 
for the grant of a 100 percent schedular rating for the 
service-connected PTSD, while at the same time remanding the 
question of retroactive compensation for further 
consideration.  

Given these developments, the Board finds that the 
appellant's claim should be readjudicated by the RO and that 
he should be provided with an opportunity to provide argument 
in support of his claim.  The Board finds this step to be 
necessary to avoid undue prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the 
appellant's claim of eligibility for 
payment of attorney fees from past-due 
benefits resulting from a May 2003 rating 
decision.  If the determination of this 
claim remains unfavorable, the appellant 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 


